Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-20-00545-CV

            STRATA TRUST COMPANY, f/b/o Ronald D. Ballard IRA Account,
                               Appellant

                                              v.

                               J & L OWENS, SERIES, LLC
                                       Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-22177
                         Honorable Karen H. Pozza, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the party who incurred them.

       SIGNED January 6, 2021.


                                               _________________________________
                                               Liza A. Rodriguez, Justice